Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert L. Sisk appeals the district court’s orders dismissing Sisk’s civil complaint, which was filed against the United States pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 (2012), and denying Sisk’s Fed.R.Civ.P. 59(e) motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Sisk v. United States, No. 1:15-cv-00154-FDW (W.D.N.C. Oct. 20, 2015 & Nov. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*189gument would not aid the decisional process.

AFFIRMED.